DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-17 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 9, 2018 and April 15, 2019 have been considered by the examiner.

Claim Objections
Claim 10 is objected to due to a typo. An underscore appears between the words “determiner” and “determines” in the second to last paragraph of the claim.  Appropriate corrections are required.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Ogata et al. [U.S. Patent Publication 2016/0261481], discloses No art of record discloses acquiring the abnormality occurrence determination value with respect to the first temperature information from the abnormality determination table based on the second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. [U.S. Patent Publication 2016/0261481] in view of Davis [U.S. Patent 5,341,088]

With regard to claim 10, Ogata et al. meets the limitations of:
a facility monitoring device, comprising one or more wireless sensors, which are each provided on an object to be monitored, and are each configured to detect abnormality of the object to be monitored to transmit abnormality information [a data collection system used for monitoring a facility where the system uses wireless sensors to determine abnormalities in a monitored environment and sends the data to a gateway where it is analyzed according to a set of rules where it is then sent to a central facilities server for to determine faults and errors (paragraphs 0038-0043, 0046, and 0050-0053 as well as figure 2)]
a collecting station configured to receive the abnormality information from the one or more wireless sensors [a gateway receiving data collected by wireless sensors (paragraphs 0042, 0043, and 0044 as well as figure 2, item 220)]
the one or more wireless sensors each including a first temperature sensor configured to measure a temperature of the object to be monitored to output first temperature information [a sensor used for measuring temperature (paragraph 0041)]
a second temperature sensor configured to measure an air temperature around the object to be monitored to output second temperature information [a sensor used for measuring temperature (paragraph 0041)]
an abnormality determiner configured to determine whether the object to be monitored has abnormality based on the first temperature information and the second temperature 
a wireless communicator configured to transmit the abnormality information generated by the abnormality determiner to the collecting station [sensor data being stored in a storage device once it has been collected and analyzed (paragraph 0056 and figure 2, item 170)]
However, Ogata et al. fails to disclose of the object being monitored includes an overhead wire of a railroad facility.  In the field of line monitoring systems, Davis teaches:
the object being monitored includes an overhead wire of a railroad facility [a temperature of a power wire being monitored via the use of a temperature sensor (column 4, lines 1-12)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ogata et al. and Davis to create a wire monitoring systems for a railroad station where the system measures the temperature of an overhead power line to determine if the line is being overheated where the system only sends an alert only when a temperature anomaly is detected on the wire in order to alert a station employee of the detected anomaly wherein the motivation to combine is to create a data collection system where an increased load upon the system is restrained (Ogata et al., paragraph 0010).


a wireless communicator configured to acquire the abnormality information from the one or more wireless sensors [a gateway receiving data collected by wireless sensors (paragraphs 0042, 0043, and 0044 as well as figure 2, item 220)]
a state storage memory configured to store the abnormality information acquired by the wireless communicator communication unit [sensor data being stored in a storage device once it has been collected and analyzed (paragraph 0056 and figure 2, item 170)]

With regard to claim 16, please refer to the rejection for claim 10 as the citations meet the limitations of the present claim.

With regard to claim 17, Ogata et al. meets the limitations of:
a collecting station, which is configured to receive abnormality information from one or more wireless sensors, which are each provided on an object to be monitored [a data collection system used for monitoring a facility where the system uses wireless sensors to determine abnormalities in a monitored environment and sends the data to a gateway where it is analyzed according to a set of rules where it is then sent to a central facilities server for to determine faults and errors (paragraphs 0038-0043, 0046, and 0050-0053 as well as figure 2)]
each configured to transmit the abnormality information only when an abnormality of the object to be monitored is detected, and not to transmit the abnormality information when an abnormality of the object to be monitored is not detected [a failure sign detecting unit 
a wireless communicator configured to acquire the abnormality information from the one or more wireless sensors [a sensor used for measuring temperature (paragraph 0041)]
a state storage memory configured to store the abnormality information acquired by the wireless communicator [sensor data being stored in a storage device once it has been collected and analyzed (paragraph 0056 and figure 2, item 170)]
However, Ogata et al. fails to disclose of the object being monitored includes an overhead wire of a railroad facility.  In the field of line monitoring systems, Davis teaches:
the object being monitored includes an overhead wire of a railroad facility [a temperature of a power wire being monitored via the use of a temperature sensor (column 4, lines 1-12)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ogata et al. and Davis to create a wire monitoring systems for a railroad station where the system measures the temperature of an overhead power line to determine if the line is being overheated where the system only sends an alert only when a temperature anomaly is detected on the wire in order to alert a station employee of the detected anomaly wherein the motivation to combine is to create a data collection system where an increased load upon the system is restrained (Ogata et al., paragraph 0010).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Publication 2004/0227522 to Male discloses a power-line loss detector.
U.S. Patent Publication 2014/0241399 to Rud discloses a process temperature transmitter with improved sensor diagnostics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689